DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 11/11/2019. Claims 2-21 are pending and are examined.
Information Disclosure Statement
The information disclosure statement dated 02/11/2020 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-21 are rejected on the ground of nonstatutory double patenting over claims 1-4, 6-12, 14, 16-23 of U.S. Patent No. 10475007.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 10475007 are directed to tokenized data having split payment instructions for multiple accounts in a chain transaction.

Application 16/680463 (mapped 2-7)
Patent 10475007 (mapped 1-4,6-9, 21-23)
Claims 2-21 are rejected on the grounds of nonstatutory double patenting over claims 1-4, 6-12, 14, 16-23 of Patent 10475007 and in further in view of Vadhri et al (PGPub 20120072305).

2.    (New) A computing system, comprising:
one or more hardware processors; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more hardware processors to cause the computing system to perform operations comprising:
receiving, from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction to purchase an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument;
processing the digital token to determine the payment instrument;
processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
3. (New) The computing system of claim 2, wherein the digital token is receive via the API call.
4.    (New) The computing system of claim 2, wherein the digital token includes specified information usable to identify the payment instrument but wherein the specified information cannot be used to effectuate an electronic payment transaction by itself.
5.    (New) The computing system of claim 2, wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token.
6.    (New) The computing system of claim 2, wherein the payment request is received from the user via the digital marketplace platform.
7.    (New) The computing system of claim 6, wherein the fee payment request is attached to the payment request by the digital marketplace platform.
1. (Currently amended) A payment provider system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the payment provider system to perform operations comprising of:
receiving, by the payment provider system from a digital marketplace platform of a partner service, a digital token for a payment request from a user to a merchant for an item purchased by the user from the merchant on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument ;
processing the digital token to determine the payment instrument;
processing, by the payment provider system, a payment to a merchant payment account for the merchant using the payment instrument;
in response to receiving, by the payment provider system from the digital marketplace platform, an application programming interface (API) call for a fee payment request, determining an agreement for a fee paid to the partner service by the merchant for use of the digital marketplace platform, wherein the agreement for the fee comprises an adjustable amount for the fee based on a tiered level program for the partner service;
determining a merchant tier for the merchant based on the agreement and the tiered level program;
determining a split amount to the partner service based on the merchant tier
and the item for the payment request:
automatically generating, by the payment provider system, the fee payment a request for the split amount to the partner service based-on the data; and
processing, by the payment provider system, the payment request for the split amount to a partner account for the partner service using the merchant payment account.
2. (Previously presented) The payment provider system of claim 1, wherein the payment instrument comprises a payment account with the payment provider system, and wherein a payment by the user to the merchant for the payment request debits the payment account of the user.
3.    (Previously presented) The payment provider system of claim 1, wherein the API call is received at a same time as the receiving the digital token.
4.    (Currently amended) The payment provider system of claim 1, wherein the API call for the fee payment request is from the partner service for a transaction for the item on the digital marketplace platform.
5. (Canceled)
6.    (Currently amended) The payment provider system of claim 1, wherein the adjustable amount further depends on at least one of a ranking of the merchant by the partner service, a subscription held by the merchant with the partner service, an amount of sales by the merchant, or a size of the merchant.
7.    (Previously presented) The payment provider system of claim 4, wherein the digital token is received from the partner service after receiving transaction details for the item purchased by the user or via the digital marketplace platform provided by the partner service when processing the item purchased by the user.
8.    (Currently amended) The payment provider system of claim 1, wherein the operations further comprise:
establishing the agreement between the merchant and the partner service is on one of a registration of the merchant with the partner service for use of the partner service or a submission of the item for sale on the digital marketplace platform provided by the partner service.
9.    (Currently amended) The payment provider system of claim 1, wherein the digital marketplace platform comprises at least one of a website provided by the partner service or a dedicated application of the partner service.
21. (New) The payment provider system of claim 1, wherein the agreement further designates a percentage of the payment due to the partner service for the adjustable amount, and wherein the operations further comprise: determining the percentage of the payment, wherein the fee payment request is further generated based on the percentage.
22. (New) The payment provider system of claim 1, wherein the tiered level program comprises a plurality of merchant tiers including the merchant tier, and wherein each of the plurality of merchant tiers comprises a different percentage amount for the adjustable amount that is owed to the partner service for the payment.
23. (New) The payment provider system of claim 1, wherein the operations further comprise:
determining the merchant tier based on past transaction data for the merchant, wherein the past transaction data comprises at least one of a number of past transactions, an amount of the past transactions, or a usage length of the partner service by the merchant.


Application 16/680463 (mapped 8-16)
Patent 10475007 (mapped 10-12,14,16-19)
8.    (New) A method, comprising:
receiving, at a computer system from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction to purchase an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument;
the computer system processing the digital token to determine the payment instrument; the computer system processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, the computer system accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria;
the computer system analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, the computer system determining a split amount to the partner service for the payment request;
the computer system automatically generating the fee payment request for the split amount to the partner service; and
the computer system processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
9.    (New) The method of claim 8, wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller.
10.    (New) The method of claim 8, wherein processing the fee payment request comprises initiating a separate debit form the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.
11.    (New) The method of claim 8, wherein the one or more transaction criteria include at least one of an amount of purchase or a type of payment request.
12.    (New) The method of claim 8, wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction.
13.    (New) The method of claim 8, wherein the digital marketplace platform comprises at least one of a website provided by the partner service or a dedicated application of the partner service.
14.    (New) The method of claim 8, wherein the digital token is received from the partner service after receiving transaction details for the item purchased by the user or via the digital marketplace platform provided by the partner service when processing the item purchased by the user.
15.    (New) The method of claim 8, wherein the API call is received at a same time as the receiving the digital token.
16.    (New) The method of claim 8, wherein the fee payment request further comprises at least one additional fee for at least one other merchant
10. (Currently amended) A method comprising:
receiving, by a payment provider system from a digital marketplace platform of a partner service, a digital token for a payment request from a user to a merchant for an item purchased by the user from the merchant on the digital marketplace platform* wherein the digital token comprises tokenized payment data for a payment instrument ;
processing the digital token to determine the payment instrument: processing, by the payment provider system, a payment to a merchant payment account for the merchant using the payment instrument;
in response to receiving, by the payment provider system from the digital marketplace platform, an application programming interface (API) call for a fee payment request, determining an agreement for a fee paid to the partner service by the merchant for use of the digital marketplace platform, wherein the agreement for the fee comprises an adjustable amount for the fee based on a tiered level program for the partner service;
determining a merchant tier for the merchant based on the agreement and the tiered level program:
determining a split amount to the partner service based on the merchant tier and the
item for the payment request;
automatically generating, by the payment provider system, the fee payment a-split amount-request for the split amount to the partner service based on the data; and
processing, by the payment provider system, the payment request for the split amount to a partner payment account for the partner service using the merchant payment account.
11.    (Previously presented) The method of claim 10, wherein the API call is received at a same time as the receiving the digital token.
12.    (Currently amended) The method of claim 10, wherein the API call for the fee payment request is from the partner service for a transaction for the item on the digital marketplace platform.
13.    (Canceled)
14.    (Currently amended) The method of claim 10, wherein the adjustable amount further depends on at least one of a ranking of the merchant by the partner service, a subscription held by the merchant with the partner service,  an amount of sales by the merchant, or a size of the merchant.
15.    (Canceled)
16.    (Previously presented) The method of claim 12, wherein the digital token is received from the partner service after receiving transaction details for the item purchased by the user or via the digital marketplace platform provided by the partner service when processing the item purchased by the user.
17.    (Currently amended) The method of claim 16, wherein the split-fee payment request further comprises at least one additional fee for at least one other merchant.
18.    (Currently amended) The method of claim 10, wherein the fee is contingent on at least one of an amount for the payment request or a type of the payment request, and wherein the split amount is further determined using the at least one of the amount or the type.
19. (Currently amended) The method of claim 10, further comprising:
 receiving at least one additional split fee payment request for at least one additional split payment to at least one other partner service; and
processing the at least one additional split fee payment request to the at least one other partner service using the merchant payment account


Application 16/680463 (mapped 17-21)
Patent 10475007 (mapped 20)
17.    (New) A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising:
receiving, from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction to purchase an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument;
processing the digital token to determine the payment instrument;
processing a payment to a seller payment account for the seller using the payment instrument;
in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
18.    (New) The non-transitory computer-readable medium of claim 17, wherein processing the fee payment request comprises initiating a separate debit form the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.
19.    (New) The non-transitory computer-readable medium of claim 17, wherein the one or more transaction criteria include at least one of an amount of purchase or a type of payment request.
20.    (New) The non-transitory computer-readable medium of claim 17, wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller.
21.    (New) The non-transitory computer-readable medium of claim 17, wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction.
20. (Currently amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, by a payment provider system from a digital marketplace platform of a partner service, a digital token for a payment request from a user to a merchant for an item purchased by the user from the merchant on the a digital marketplace platform* wherein the digital token comprises tokenized payment data for a payment instrument
processing the digital token to determine the payment instrument;
processing, by the payment provider system, a payment to a merchant payment account for the merchant using the payment instrument;
in response to receiving, by the payment provider system from the digital marketplace platform, an application programming interface CAP I) call for a fee payment request, determining an agreement for a fee paid to the partner service by the merchant for use of the digital marketplace platform, wherein the agreement for the fee comprises an adjustable amount for the fee based on a tiered level program for
the partner service;
determining a merchant tier for the merchant based on the agreement and the tiered level program;
determining a split amount to the partner service based on the merchant tier and the
item for the payment request;
automatically generating, by the payment provider system, the fee payment a-split amount request for the split amount to the partner service-based; and
processing, by the payment provider system, the payment request for the split amount to a partner payment account for the partner service using the merchant payment account



				Examiners comments
Intended Use
Applicant is reminded that intended use language is not given patentable weight. MPEP 2114(ii) states: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987)
•    Claim 2 “a digital token... to purchase ...”, “processing the digital token  ... to determine...”
Claim Objections
Claim 10 is objected to because of the following informalities:   The “debit form” the seller payment account appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill PGPub 2012/0303491 and in view of Vadhri PGPub 2012/0078305.

Claim 1.  (Canceled)
As regards claims 2, 8 and 17, Hill discloses one or more hardware processors; [0050] and
a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more hardware processors to cause the computing system to perform operations comprising: [0079]
receiving, from a digital marketplace platform of a partner service, a digital token corresponding to a payment request from a user to a seller for a transaction to purchase an item on the digital marketplace platform, wherein the digital token comprises tokenized payment data for a payment instrument; [0037, 0059, 0070]
processing the digital token to determine the payment instrument; [0037, 0070]
processing a payment to a seller payment account for the seller using the payment instrument; [0037, 0070]
Hill does not expressly disclose in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria;
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria;
based on a result of the analyzing, determining a split amount to the partner service for the payment request;
automatically generating the fee payment request for the split amount to the partner service; and processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account.
Vadhri discloses in response to receiving, from the digital marketplace platform, an application programming interface (API) call for a fee payment request, accessing an agreement for a fee paid to the partner service by the seller in connection with the purchase, wherein the agreement for the fee comprises an adjustable amount for the fee based on one or more specified transaction criteria; [0021]
analyzing transaction data for the transaction with respect to the one or more specified transaction criteria; [0020]
based on a result of the analyzing, determining a split amount to the partner service for the payment request; [0022-0027, 0040]
automatically generating the fee payment request for the split amount to the partner service; [0022-0027, 0040] and
processing the fee payment request for the split amount to a partner account for the partner service using the seller payment account. [0022-0027, 0040]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 4, Hill and Vadhri disclose the computing system of claim 2, Hill discloses wherein the digital token includes specified information usable to identify the payment instrument but wherein the specified information cannot be used to effectuate an electronic payment transaction by itself.[0037,0059,0070]

As regards claim 6, Hill and Vadhri disclose the computing system of claim 2, Hill does not expressly disclose wherein the payment request is received from the user via the digital marketplace platform.
Vadhri discloses wherein the payment request is received from the user via the digital marketplace platform. [0020]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 7, Hill and Vadhri disclose the computing system of claim 6, Hill does not expressly disclose wherein the fee payment request is attached to the payment request by the digital marketplace platform.
Vadhri discloses wherein the fee payment request is attached to the payment request by the digital marketplace platform. [0020]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 9 and 20, Hill and Vadhri disclose the claims of claim 8 and claim 17, Hill does not expressly disclose wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller.
Vadhri discloses wherein the agreement for the fee further comprises an adjustable amount for the fee based on one or more specified characteristics of the seller. [0021, 0022-0027]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 10 and 18, Hill and Vadhri disclose the claims of claim 8 and claim 17, Hill does not expressly disclose wherein processing the fee payment request comprises initiating a separate debit form the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.
Vadhri  discloses wherein processing the fee payment request comprises initiating a separate debit form the seller payment account to the partner account subsequent to causing proceeds for the payment to be placed in the seller payment account.[0025,0022-0027,0040]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 11 and 19, Hill and Vadhri disclose the claims of claim 8 and claim 17, Hill does not expressly disclose wherein the one or more transaction criteria include at least one of an amount of purchase or a type of payment request.
Vadhri discloses wherein the one or more transaction criteria include at least one of an amount of purchase or a type of payment request. [0020]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 12 and 21, Hill and Vadhri disclose the claims of claim 8 and claim 17, Hill does not expressly disclose wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction.
Vadhri discloses wherein a display device of the user that is used for the transaction does not show the split amount at any point during the transaction. [0020, 0025]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 13, Hill and Vadhri disclose the method of claim 8, 
Hill does not expressly disclose wherein the digital marketplace platform comprises at least one of a website provided by the partner service or a dedicated application of the partner service.
Vadhri discloses wherein the digital marketplace platform comprises at least one of a website provided by the partner service or a dedicated application of the partner service. [0021, 0045, 0059]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Vadhri in the device of Hill. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 14, Hill and Vadhri the method of claim 8, Hill discloses wherein the digital token is received from the partner service after receiving transaction details for the item purchased by the user or via the digital marketplace platform provided by the partner service when processing the item purchased by the user.[0173]

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill  PGPub 2012/0303491 and in view of Vadhri PGPub 2012/0078305 and in further view of Lingham V PGPub 2016/0267605

As regards claim 3, Hill and Vadhri discloses the computing system of claim 2, Hill and Vadhri does not expressly disclose wherein the digital token is receive via the API call.
Lingham discloses wherein the digital token is receive via the API call. [0031]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lingham in the device of Hill and Vadhri. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 15, Hill and Vadhri discloses the method of claim 8, 
Hill and Vadhri does not expressly disclose wherein the API call is received at a same time as the receiving the digital token.
Lingham discloses wherein the API call is received at a same time as the receiving the digital token. [0031]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lingham in the device of Hill and Vadhri. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hill  PGPub 2012/0303491 and in view of Vadhri PGPub 2012/0078305 and in further view of Salmon PGPub 2014/0310080

As regards claim 5, Hill and Vadhri disclose the computing system of claim 2, Hill and Vadhri does not expressly disclose wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token.
Salmon discloses wherein the specified information includes a number corresponding to a primary account number (PAN) of a funding instrument, but wherein the PAN is not included in the digital token. [0255]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Salmon in the device of Hill and Vadhri. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hill  PGPub 2012/0303491 and in view of Vadhri PGPub 2012/0078305 and in further view of Huson PGPub 2013/0218608

As regards claim 16, Hill and Vadhri disclose the method of claim 8, 
Hill and Vadhri does not expressly disclose wherein the fee payment request further comprises at least one additional fee for at least one other merchant.
Huson discloses wherein the fee payment request further comprises at least one additional fee for at least one other merchant. [0129]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Huson in the device of Hill and Vadhri. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698